Citation Nr: 1107914	
Decision Date: 02/28/11    Archive Date: 03/09/11

DOCKET NO.  03-17 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A 
1151 for hallux abducto valgus of the right foot, partial right 
side paralysis, and memory loss due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran had active military service from July 1973 to July 
1974.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2002 rating decision of the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional Office 
(RO).

In June 2007, the Board issued a decision, which denied the 
Veteran's claim.  The Veteran appealed the Board's decision to 
the U.S. Court of Appeals for Veterans Claims (Court), which, 
pursuant to a January 2009 Order, vacated the Board's decision 
and returned the Veteran's case to the Board for compliance with 
a joint motion for remand.  In June 2009, the Board remanded the 
claim for additional development and adjudicative action.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In going through the claims file again, the Board realizes there 
are outstanding medical records that must be obtained before the 
Board can make an informed decision in this case.  A description 
of the missing records follows.

Evidence in the claims file shows the Veteran was seen by Dr. 
George Delyanis for a neurology consultation.  See January 2003 
private medical record from Dr. Jeffrey Patterson; February 2003 
private medical record from Dr. James Griffith; and October 2005 
VA medical record (indicating Dr. Delyanis evaluated the Veteran 
in April 2002).  Dr. Delyanis's records are not in the claims 
file and are relevant to the issue on appeal.  

A February 2003 private medical record from Dr. Griffith shows 
the Veteran saw Dr. Raymond Dilworth for his symptoms associated 
with this claim.  Dr. Dilworth's records are not in the claims 
file and are relevant to the issue on appeal.  

A December 2004 private medical record from Dr. Robert Ettlinger 
shows the Veteran was seen by Dr. Marina Arbuck, an infectious 
disease specialist.  The Veteran has been diagnosed with 
hepatitis B and C, and there have been findings by medical 
professionals of a possible relationship between the Veteran's 
symptoms and the hepatitis diagnosis.  Thus, Dr. Arbuck's records 
are relevant to the issue on appeal.

The Veteran underwent a third surgery on his right foot in May 
2003, which was done by Dr. Patterson.  The surgical records from 
that surgery have not been associated with the claims file and 
are relevant to the issue on appeal.  The Board had attempted to 
obtain Dr. Patterson's surgical records in its May 2006 remand.  
See paragraph number 2 on page 4 of the remand.  Rather than give 
VA permission to obtain Dr. Patterson's (and Dr. Griffith's) 
records as specifically requested by the Board, the Veteran 
submitted the private medical records himself.  Unfortunately, 
they do not include the surgical records from the May 2003 right 
foot surgery, which records are highly relevant to the issue on 
appeal.  

The Veteran was seen regularly by Dr. Griffith in connection with 
his neurological disability.  An October 2004 "Vascular 
Evaluation" by Dr. James Buttorff indicates that Dr. Griffith 
had requested the Veteran undergo the evaluation, which would 
indicate the Veteran was still being treated by Dr. Griffith in 
later 2004.  See also December 2004 private medical record from 
Dr. Robert Ettlinger (showing Dr. Griffith was provided a carbon 
copy of the December 2004 evaluation).  The most recent records 
from Dr. Griffith in the claims file are dated in 2003.  All 
records from Dr. Griffith, a neurologist, are relevant to the 
Veteran's claim, and these records should be obtained directly 
from Dr. Griffith.

Regarding all the above-described private medical records, the 
Veteran is informed that he must provide VA permission to obtain 
these records.  See 38 C.F.R. § 3.159(c)(1)(i) and (ii) (2010) 
(claimant must cooperate fully with VA's reasonable efforts to 
obtain relevant records from non-Federal agency or department 
custodians by providing enough information to identify and locate 
existing records and must authorize the release of existing 
records).  In other words, VA will obtain the medical records 
from the physicians directly.  The Court has stated that a 
claimant has an obligation to cooperate in the development of 
evidence pertaining to his claim, and the failure to do so puts 
the claimant at risk of an adverse adjudication based on an 
incomplete and underdeveloped record.  See Kowalski v. Nicholson, 
19 Vet. App. 171, 178 (2005).

Additionally, in April 2002, the Veteran was seen by a VA 
neurosurgeon.  The neurosurgeon noted that the Veteran was going 
to be seen by the Neurology Clinic in "another month or so."  
See April 10, 2002, VA treatment record.  This would indicate 
there was a neurology consult in May 2002.  There are no VA 
treatment records dated between April 10, 2002, and January 9, 
2008 (except one record, dated in October 2005).  The Board finds 
that there are likely missing VA treatment records, and an 
attempt to obtain outstanding records from April 2002 to January 
2008 must be made.  See, e.g., VA Form 21-4138, Statement in 
Support of Claim, dated July 2006 (Veteran stated he had an MRI 
on July 11, 2006, and an electroencephalogram on July 12, 2006, 
at the VA Medical Center in Seattle.).

Finally, the informed consents from the July 1998 and May 2000 
surgeries are not in the claims file.  In the July 1998 operative 
report, the examiner noted that the informed consent was 
"present, signed, and has been reviewed and is in the chart."  
The Board has searched the record and could not find that 
document.  None of the May 2000 treatment records in the claims 
file dated prior to and on the day of surgery show a notation 
that informed consent was obtained.  The informed consent 
documents should be associated with the claims file.

Once the additional records are received, a medical opinion from 
a neurologist will be obtained.  The Board notes it does not want 
an opinion from the examiner who provided the September 2006 and 
July 2009 medical opinions.

Accordingly, the case is REMANDED for the following action:

1.  The RO should write a letter to the 
Veteran and inform him that VA wants to 
obtain the following private medical records 
directly from the private physicians:

*	Medical records from Dr. George Delyanis 
in connection with a neurology 
consultation, which appears to have 
occurred in April 2002;

*	Medical records from Dr. Raymond Dilworth, 
who would have seen Veteran between May 
2000 and February 2003;

*	Medical records from Dr. Marina Arbuck, an 
infectious disease specialist, who would 
have seen the Veteran between May 2000 and 
December 2004; 

*	Surgical records pertaining to the May 
2003 right foot surgery conducted by Dr. 
Jeffrey Patterson; and  

*	All medical records from Dr. James 
Griffith, a neurologist, dated from 
January 2003 to the present.  

The RO should inform the Veteran that he must 
provide VA permission to obtain these 
records, see 38 C.F.R. § 3.159(c)(1)(i) and 
(ii) (claimant must cooperate fully with VA's 
reasonable efforts to obtain relevant records 
from non-Federal agency or department 
custodians by providing enough information to 
identify and locate existing records and must 
authorize the release of existing records), 
and that the failure to cooperate may put him 
at risk of an adverse adjudication based on 
an incomplete and underdeveloped record.  

2.  The RO should obtain all relevant 
treatment records from the VA Medical Center 
in Seattle, Washington, from April 10, 2002, 
to January 9, 2008, to include an MRI done on 
July 11, 2006, and an electroencephalogram 
done on July 12, 2006.  

3.  The RO should obtain the informed consent 
documents pertaining to the July 1998 and May 
2000 surgeries.

4.  Once the above records are associated 
with the claims file, the RO should send the 
case to a neurologist for the examiner to 
review the evidence of record.  The Veteran 
need not be examined.  The examiner should 
not be the same examiner who provided the 
September 2006 and July 2009 VA medical 
opinions.  The claims file must be provided 
to the examiner.  The Board will lay out some 
relevant facts for the examiner to have an 
understanding of the Veteran's claim, but the 
neurologist is asked to review the claims 
file in its entirety.  The VA records dated 
from July 1998 to March 2002 addressed below 
are all located in Volume 1 of the claims 
file and are tabbed on the left side in 
yellow with the month and year.  

*	In July 1998, the Veteran underwent a 
distal metaphyseal osteotomy with dorsal 
medial based wedge resection of the right 
metatarsal.  He had been diagnosed with 
hallux abducto valgus of the right foot.  
Local anesthesia to the right foot was 
administered during the procedure.  

*	On May 1, 2000, it was noted that the 
Veteran was seven months status post 
distal metaphyseal osteotomy of the right 
first metatarsal.  The examiner stated the 
Veteran had returned to full function with 
no complaint of pain due to motion.  
Physical examination revealed the 
neurovascular status was grossly intact 
with the exception of mild numbness at the 
medial hallux/first metephalangeal joint 
only.

*	On May 8, 2000, the Veteran underwent a 
fibular sesamoidectomy, as well as 
hardware removal including two threaded 
0.45 K-wires and a possible first 
metatarsophalangeal joint implant.  It was 
noted that the Veteran had complained of 
increased pain over the past couple of 
months, especially dorsally where the 
hardware was located.  Local anesthesia to 
the right foot was administered during the 
procedure.  

*	On May 19, 2000, the Veteran was seen for 
suture removal.  The Veteran reported he 
was walking with the postoperative shoe 
with slight discomfort and planned to 
return to work on May 22, 2000.  The 
examiner stated there was no erythema, 
drainage, or signs of infection.  The 
wound edges were slightly macerated, and 
there was mild edema to the right first 
metaphalangeal joint.  

*	The Veteran was seen on May 26, 2000; June 
19, 2000, and August 21, 2000, for follow-
up with his right foot.  The clinical 
findings made at these times resemble 
those made on May 19, 2000.

*	On October 10, 2000, the Veteran reported 
that approximately one week after the May 
2000 surgery, he developed numbness in his 
foot, which progressed up to the right 
side of his body to his head.  This had 
become more severe since then.  He had 
associated weakness in the right upper 
extremity and right lower extremity and 
decreased coordination of the right hand 
and a "floating" sensation.  The Board 
notes that the Veteran's allegation of 
having numbness progressing up the right 
side of his body to his head is of 
questionable credibility, since the May 
19, 2000; May 29, 2000; June 19, 2000; and 
August 21, 2000 VA treatment records did 
not show the Veteran complained of 
numbness on the right side of his body, 
including his head.  

*	The Veteran was seen by Neurology on 
November 13, 2000.  The Veteran added that 
besides having arm, leg, and face 
paresthesias on the right side of his 
body, he also had memory loss.  The 
examiner noted that a CT scan of the head 
done on October 10, 2000, was normal.  The 
examiner entered an impression of right-
sided weakness, numbness, and clumsiness 
of unknown origin and stated he doubted it 
was related to the podiatric surgery, 
"which was performed under local 
anesthetic."  He added that the negative 
CT helped alleviate concern for a 
cerebrovascular accident, but that the 
past history of intravenous drug use 
raised concern for HIV-related CNS 
pathology which might not show up on a CT 
scan.  The examiner recommended the 
Veteran undergo a brain MRI.  

*	On April 16, 2001, the Veteran reported 
his right eye was intermittently closing 
for the last two days.  He attributed this 
to the May 2000 foot surgery.  

*	An April 25, 2001, VA treatment record 
shows that the head MRI done in November 
2000 showed old, small lacunar infarctions 
in the globus pallidus, bilaterally and 
was otherwise a normal-appearing brain.  
There was no mass or evidence of acute 
cerebrovascular accident.  

*	A May 2001 electromyography pertaining to 
the right lower extremity revealed a 
normal study with no evidence of right 
lumbar radiculopathy or neuropathy.

*	In August 2001, the examiner stated that 
the right-sided numbness, clumsiness was 
probably due to lacunar infarcts and 
possibly hepatitis.  (The Veteran has been 
diagnosed with hepatitis B and C.)

*	A December 2001 record shows the Veteran 
had an MRI of the right foot which 
revealed moderate scar tissue deep in the 
first webspace but no signs of nerve 
tumor, cyst, or infection.

*	The records in this area of Volume 1 of 
the claims file go up to March 25, 2002.  
Because these records were all created 
within approximately two years after the 
Veteran's May 2000 surgery, the Board asks 
that you review every one of the records, 
as the examiners provide detailed clinical 
findings, and the 2001 MRI and CT scans 
are in that area as well.

*	The Veteran subsequently received 
treatment outside of VA.  Those records 
are tabbed in green.  The Veteran 
underwent additional CT scans of head, 
brain MRI, electroencephalograms, and 
electromyography.  Please review these 
records.

*	A March 14, 2002 private 
electroencephalogram shows the following 
interpretation: This abnormal awake EEG 
demonstrates a moderate degree of focal 
disturbance of brain function over the 
left temporal region.  Rare left anterior 
temporal interictal epileptiform patterns 
were present.  This record is suggestive 
of localization related epilepsy of 
probable left temporal origin.  See record 
in Volume 1 of the claims file tabbed on 
the left side in green with the month and 
year.

*	A January 2003 letter from Dr. Mohammad 
Saeed shows the Veteran underwent an 
electromyography.  Following a review of 
the findings, Dr. Saeed entered the 
following impressions: (1) Right upper 
extremity and lower extremity symptoms 
appear to be mostly due to central lesions 
but no strong evidence of significant 
lower motor neuron dysfunction or 
pathology; (2) Incidentally, he had 
evidence of mild, chronic right C5 
radiculopathy, and I suspect this may be 
due to disc disease or foramen narrowing 
especially at the C5-C6 area; (3) There is 
no evidence of neuropathy or motor neuron 
disease-type pathology.  See letter in 
Volume 1 and tabbed on the left side in 
green with the month and year.

*	The Veteran underwent MRIs and CT scans of 
the head in 2003 and 2004 from private 
facilities, which records are located in 
Volume 1 and tabbed in green on the left 
side with the month and year and the type 
of study done at that time.

*	The Veteran was examined in September 2006 
and July 2009 by the same VA physician.  
In the September 2006 examination report, 
the physician raised the issue that it was 
possible the Veteran had developed 
septicemia.  In the July 2009 examination 
report, the examiner stated there was no 
clear evidence that the Veteran had 
septicemia after the May 2000 surgery.  
(These examination reports are in Volume 2 
of the claims file and tabbed in yellow on 
the left side with the month and year.)

*	The Board has requested additional 
outstanding VA and private medical records 
be associated with the claims file, and 
therefore there may be additional relevant 
records that have been associated with the 
claims file that the neurologist should 
review (which would be located in Volume 2 
of the claims file).

The Board reiterates that the facts reported 
above are not all inclusive.  After having 
reviewed both volumes of the claims file, the 
neurologist is asked to answer the following 
questions:

(i)	Did the Veteran develop an additional 
physical disability or disabilities, 
including but not limited to, facial 
paralysis, memory loss, right upper 
extremity weakness/paresthesia, right 
lower extremity weakness/paresthesia, 
cerebrovascular accident, and/or 
septicemia at any time during the 
appeal (2002 to the present) from the 
surgery he received for his right foot 
in May 2000?

(ii)	If the Veteran developed an 
additional physical disability or 
disabilities from the May 2000 
surgery, please state the disability 
or disabilities.  

(iii)	If any additional physical disability 
or disabilities is found to be due to 
the May 2000 surgery, the neurologist 
is requested to provide an opinion as 
to whether it is at least as likely as 
not (a 50 percent probability or 
higher) that the additional disability 
was caused by carelessness, 
negligence, lack of proper skill, 
error in judgment, or similar instance 
of fault on the part of VA?

(iv)	If any additional physical disability 
or disabilities is found to be due to 
the May 2000 surgery and the answer to 
(iii) is negative, the neurologist is 
requested to provide an opinion as to 
whether it is at least as likely as 
not (a 50 percent probability or 
higher) that the additional disability 
was caused by an event not reasonably 
foreseeable.

The neurologist should provide a complete and 
detailed rationale for any opinion given, 
including upon what medical principles and 
evidence in the claims file the opinion is 
based. 

5.  Thereafter, the RO should readjudicate 
the claim for entitlement to compensation 
under the provisions of 38 U.S.C.A § 1151 for 
hallux abducto valgus of the right foot, 
partial right side paralysis, and memory loss 
due to VA medical treatment.  If the benefit 
is not granted, the Veteran and his 
representative should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before the 
file is returned to the Board for further 
appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_______________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

